Citation Nr: 1822811	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for left internal jugular vein thrombosis.

2. Entitlement to an initial compensable rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to September 2011.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for February 2018.  However, the Veteran failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702 (d); 20.704(d) (2017).

The issue of entitlement to an initial compensable rating for left internal jugular vein thrombosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction has manifested with loss of erectile power, but without visible deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.7, 4.21, 4.115b, Diagnostic Code 7522 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Erectile Dysfunction

The Veteran's erectile dysfunction is currently assigned a noncompensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Veteran asserts that he is entitled to a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

Erectile dysfunction is rated analogously under Diagnostic Code 7522 for "deformity of the penis with loss of erectile power."  38 C.F.R. § 4.115b, Diagnostic Code 7522.  A 20 percent evaluation is the only compensable rating assignable under this diagnostic code.  In order to be assigned a 20 percent evaluation, two distinct elements are required: the Veteran must have a penile deformity and there must be evidence of loss of erectile power.  Id. 

Here, while the record shows loss of erectile power, private and VA medical records are negative for evidence of a penile deformity.  During a May 2011 VA examination, the Veteran reported impaired sexual function.  He also reported that he was told by a physician that he had some mild diminution in the size of his testicles.  Upon physical examination the VA examiner noted no physical deformities.  See May 2011 VA Examination.

In statements submitted in support of his appeal, the Veteran has described the difficulties that he experiences due to his erectile dysfunction.  While the Board acknowledges the Veteran's difficulties, the criteria for a compensable rating have not been met at any point during the appeal period, even with consideration of the fact that the Veteran has loss of erectile power. 

The evidence demonstrates that the Veteran has impairment due to loss of erectile power; however, without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction under Diagnostic Code 7522. 

The Board has considered whether the Veteran is entitled to a compensable rating under additional potentially applicable diagnostic codes.  However, there is no evidence of any penis removal or penis removal of glans, or testis atrophy or removal, shown at any time during this appeal.  38 C.F.R. § 4.115b, Diagnostic Codes 7520-7524 (2017).  See May 2011 VA Examination; the examiner noted that the Veteran's testes were not truly atrophic.

Given the absence of a deformity of the penis, the weight of the evidence is against the claim and a compensable schedular rating for erectile dysfunction is not warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21 (2017).


ORDER

An initial compensable rating for erectile dysfunction is denied.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue of entitlement to an initial compensable rating for left internal jugular vein thrombosis.

The Veteran seeks a higher rating for left internal jugular vein thrombosis currently assigned a noncompensable rating under 38 C.F.R. § 4.104, Diagnostic Code 7099-7015 (atrioventricular block).

In April 2011 a VA examiner diagnosed the Veteran with left internal jugular vein thrombosis in remission.  However, the evidence of record includes private medical records dated in September 2011 which document the Veteran's subsequent complaint of chest pain.  Given that many years have passed, the Veteran's contentions, and the treatment reports, the Board finds that a more recent examination is warranted to determine the current severity of the Veteran's left internal jugular vein thrombosis.

Of note, the evaluation of cardiovascular disabilities generally requires METs (metabolic equivalent) testing, unless medically-contraindicated or similar circumstances apply.  See 38 C.F.R. § 4.100.  Exercise testing of a claimant's METs level is required unless such testing cannot be performed for medical reasons.  See 38 Id.  The Veteran did not undergo an exercise stress test to determine his current METs level and an interview-based METs test was also not conducted.  The examiner did not indicate that there was a medical contraindication for METs testing and no other explanation was provided by the examiner.  Due to these examination deficiencies, the Board finds that a remand is required in order to obtain accurate clinical findings.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left internal jugular vein thrombosis.  The claims file should be made available to the examiner and review of the file should be noted in the full requested report.  The examiner should record the full history of the left internal jugular vein thrombosis, including the Veteran's competent account of his symptoms.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  
The examiner is asked to specifically include findings regarding METs testing, including an interview-based METs test if necessary.

3.  Readjudicate the claim.  If the benefits requested on appeal are not granted in full, the Veteran should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


